EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Pollicoff on August 2, 2022.

The application has been amended as follows: 


1. (Currently Amended) A display system that is placeable in a vehicle, the display system comprising: an image capture device that captures an image rearward of the vehicle; a display device that is coupled to the image capture device, and receives at least a portion of the rearward image captured by the image capture device; and at least one of a first illuminance sensor that detects brightness around the vehicle and a second illuminance sensor that detects intensity of light emitted onto a front surface of the display device; wherein the display device includes: a housing; an electro-optic layer that includes a transmissive-reflective layer and configured to vary reflectivity of incident light, the transmissive-reflective layer transmits a portion of the incident light and reflects another portion of the incident light; a display configured to display at least the portion of the rearward image; a control circuit that controls operation of the display device; and an actuator placed in the housing and configured to switch a posture of the electro-optic layer between a first posture and a second posture,  Appl. No. 17/243,204Attorney Docket No. P62982 a normal line direction of the electro-optic layer in the first posture is more upward than a normal line direction of the electro-optic layer in the second posture, the control circuit controls: brightness of the display device based on a value detected by the at least one of the first illuminance sensor and the second illuminance sensor, the display to display at least the portion of the rearward image when the electro- optic layer is in the first posture, the display to display no image when the electro-optic layer is in the second posture, and the reflectivity of the electro-optic layer based on  the  value detected by the at least one of the first illuminance sensor and the second illuminance sensor when the electro-optic layer is in the second posture, the control circuit does not control the reflectivity of the electro-optic layer when the electro-optic layer is in the first posture, and the display is visible to the driver through the electro-optic layer when the display displays at least the portion of the rearward image.

3. (Currently Amended) The display system according to claim 1, wherein the first posture is a posture that a driver of the vehicle views rearward of the vehicle by at least the portion of the rearward image displayed on the display, and  the second posture is a posture that the driver views rearward of the vehicle by way of a mirror image that appears on the transmissive-reflective layer.
10. (Currently Amended) A display device placeable within interior of a vehicle, the display device comprising: 
a housing; 
an electro-optic layer that includes a transmissive-reflective layer and configured to vary reflectivity of incident light, the transmissive-reflective layer transmits a portion of the incident light and reflects another portion of the incident light; 
a display configured to display at least a portion of a rearward image;
a control circuit that controls operation of the display device; and 
an actuator placed in the housing and configured to switch a posture of the electro-optic layer between a first posture and a second posture, wherein 
a normal line direction of the electro-optic layer in the first posture is more upward than a normal line direction of the electro-optic layer in the second posture,
 the control circuit controls: 
brightness of the display device based on a value of at least one of a first illuminance and a second illuminance, the display to display at least the portion of the rearward image when the electro- optic layer is in the first posture,   Appl. No. 17/243,204Attorney Docket No. P62982 
the display to display no image when the electro-optic layer is in the second posture, and the reflectivity of the electro-optic layer based on  the  value of at least one of the first illuminance and the second illuminance when the electro-optic layer is in the second posture, the control circuit does not control the reflectivity of the electro-optic layer when the electro-optic layer is in the first posture, the first illuminance indicates brightness around the vehicle and is detected by a first illuminance sensor, the second illuminance indicates intensity of light emitted on a front surface of the display device and is detected by a second illuminance sensor, and the display is visible to the driver of the vehicle through the electro-optic layer when the display displays at least the portion of the rearward image.

12. (Currently Amended) The display device according to claim 10, wherein the first posture is a posture that a driver of the vehicle views rearward of the vehicle by at least the portion of the rearward image displayed on the display, and the second posture is a posture that the driver views rearward of the vehicle by way of a mirror image that appears on the transmissive-reflective layer.


Allowable Subject Matter

Claims 1,3-8,10, 12-17 and 19-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



August 2, 2022